Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/214,638, ISOLATION COUPLER FOR A STRUCTURAL ASSEMBLY AND METHOD FOR ATTENUATING A LOAD, filed on 12/10/18.

Election/Restrictions
Applicant’s election without traverse of species V in the reply filed on 11/23/20 is acknowledged.
	Since the applicant elected species V, claim 14 reads on non elected species VI and VII and claim 16 reads on non-elected species I, therefore claims 14 and 16 are withdrawn to non-elected inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent Application Publication # 2014/0305334 to Blasé et al.
Blasé et al. teaches an isolation coupler comprising a first bracket comprising a number of first-bracket sides wherein the number of first bracket sides formed a closed polygonal shape.  The coupler includes a number of isolators (136) coupled to each one of the first bracket sides.  The coupler includes a second bracket comprising a number of second bracket sides coupled to the isolators, wherein the number of second bracket sides is equal to the number of first bracket sides and forms the closed polygonal shape.  The isolators separate each one of the first bracket sides from a corresponding one of the second bracket sides to attenuate a load transferred from the first bracket to the second bracket.  The first bracket is configured to be coupled to the support structure (106) and the second bracket is configured to be coupled to the functional element (116).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2010/01255404 to Anderson
US Patent # 8,413,948 to Kemeny
US Patent # 6,671,124 to Guion et al.
US Patent # 5,263,815 to Brenner
US Patent # 4,831,476 to Branc et al.
US Patent Application Publication # 2018/0234752 to Slaton
The cited prior arts above teach the isolators for absorbing the vibration/shock.



    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        1/27/21